Hlo-iS
                                                                 Failure to Register as a Sex
CCA #      13-14-00292-CR                           OFFENSE:     Offender


            Melvin Monroe Brigham v. The State of
STYLE:     Texas                                    COUNTY:      Wharton


TRIAL COURT:             329th District Court                                                 MOTION

TRIAL COURTS:             19,099                        FOR REHEARING IS:.
TRIAL COURT JUDGE:        Hon. Randy Clapp               DATE: 3/5/15
DISPOSITION: Affirm                                     JUDGE: Garza

DATE:
JUSTICE:                             _ PC.
PUBLISH:                              DNP:



CLK RECORD:                                             SUPPCLKRECORD.
RPT RECORD:                                             SUPPRPTRECORD.
STATE BR:                                               SUPPBR

APP BR:                                                  PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#         vao'/s*
          PRO SE                   Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE:         Ot/oZ/u/r                                  SIGNED:.                       PC:

JUDGE:             ^A fouLtsfr*-^                        PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                •                                   ON

JUDGE:                                                   JUDGE: